                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7
                                                                                        UNITED STATES DISTRICT COURT
                                                       8
                                                                                                DISTRICT OF NEVADA
                                                       9

                                                      10   Carlas Kennedy,                                  )   Case No. 2:18-cv-02179-JAD-CWH
                                                                                                            )
                                                      11                                                    )   STIPULATION OF EXTENSION OF
                                                                                       Plaintiff,           )
                                                                                                            )   TIME FOR DEFENDANT EQUIFAX
                                                      12   vs.                                              )   INFORMATION SERVICES LLC TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                            )   FILE ANSWER
Snell & Wilmer




                                                      13                                                    )
                    Las Vegas, Nevada 89169




                                                           Experian Information Solutions, Inc.; Equifax    )
                                                                                                                (FIRST REQUEST)
                         LAW OFFICES




                                                           Information Services, LLC; Transunion, LLC,
                          702.784.5200




                                                      14                                                    )
                               L.L.P.




                                                                                                            )
                                                      15                               Defendants.          )
                                                      16           Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
                                                      17   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
                                                      18   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
                                                      19   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
                                                      20   answer, move or otherwise respond to the Complaint in this action is extended from December 6,
                                                      21   2018 through and including January 3, 2019. Plaintiff and Equifax are actively engaged in
                                                      22   settlement discussions. The additional time to respond to the Complaint will facilitate settlement
                                                      23   discussions.
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27

                                                      28
                                                       1            This stipulation is filed in good faith and not intended to cause delay.
                                                       2            Respectfully submitted this 6th day of December, 2018.
                                                       3
                                                                                                           SNELL & WILMER, LLP
                                                       4

                                                       5                                                   By: /s/ Bradley Austin
                                                                                                           Bradley T. Austin
                                                       6
                                                                                                           Nevada Bar No. 13064
                                                       7                                                   3883 Howard Hughes Pkwy., Suite 1100
                                                                                                           Las Vegas, NV 89169
                                                       8                                                   Tel: 702-784-5200
                                                                                                           Fax: 702-784-5252
                                                       9                                                   Email: baustin@swlaw.com
                                                      10
                                                                                                           Attorney for Defendant
                                                      11                                                   Equifax Information Services LLC

                                                      12                                                   No opposition
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                                                    /s/ Shaina Plaksin
                    Las Vegas, Nevada 89169




                                                                                                           Shaina R. Plaksin, Esq.
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                           Nevada Bar No. 13935
                               L.L.P.




                                                      15                                                   Matthew I. Knepper, Esq.
                                                                                                           Nevada Bar No. 12796
                                                      16                                                   Knepper & Clark LLC
                                                                                                           10040 W. Cheyenne Ave., Suite 170-109
                                                      17                                                   Las Vegas, NV 89129
                                                                                                           Phone: (702) 825-6060
                                                      18
                                                                                                           FAX: (702) 447-8048
                                                      19                                                   Email: matthew.knepper@knepperclark.com
                                                                                                           Email: shaina.plaksin@knepperclark.com
                                                      20
                                                                                                           Attorneys for Plaintiff
                                                      21

                                                      22

                                                      23
                                                                                                                           IT IS SO ORDERED:
                                                      24

                                                      25                                                                   __________________________
                                                      26                                                                   United States Magistrate Judge
                                                      27                                                                              December 7, 2018
                                                                                                                           DATED: __________________
                                                           4843-8543-5010
                                                      28

                                                                                                             -2-
